 1   ANDREW J. DOYLE
     HUBERT T. LEE
 2   United States Department of Justice
     Environmental and Natural Resources Division
 3   Environmental Defense Section
     P.O. Box 7611
 4   Washington, DC 20044
     Tel: (202) 514-4427 / Fax: (202) 514-8865
 5
     Attorneys for the United States
 6
     LAWRENCE S. BAZEL (CA No. 114641)
 7   BRISCOE IVESTER & BAZEL LLP
     155 Sansome Street, Seventh Floor
 8   San Francisco, CA 94104
 9   Tel: (415) 402-2700 / Fax: (415) 398-5630

10   Attorneys for Defendants John Donnelly Sweeney and
     Point Buckler Club, LLC
11
12                               UNITED STATES DISTRICT COURT
13                              EASTERN DISTRICT OF CALIFORNIA
14
                                                    2:17-cv-00112-KJM-KJN
15
16
                                                    STIPULATION AND ORDER FOR
     UNITED STATES OF AMERICA,
17                                                  EXTENSION OF SUBMITTAL
             Plaintiff,                             DEADLINES
18
     v.                                             Trial Date: May 20 to June 5, 2019
19   JOHN DONNELLY SWEENEY and                      Judge: The Honorable Kimberly J. Mueller
     POINT BUCKLER CLUB, LLC
20
               Defendants.
21
22
23
24
25
26
27
28




                 STIPULATION/ ORDER TO EXTEND SUBMITTAL DEADLINES 1
 1          Kimberly Bennett, the Court Reporter at trial, has informed the parties that she is unable to
 2   produce trial transcripts within the 30-day time frame, and has requested from the Clerk of Court
 3   an extension of 30 days. In light of the Court Reporter’s schedule, and to avoid conflicting with
 4   Mr. Bazel’s preexisting vacation plans, Plaintiff United States of America and Defendants John
 5   Sweeney and Point Buckler Club, LLC stipulate and move to extend the submittal deadlines set
 6   forth in the Court’s Minute Order of June 20, 2019 (ECF No. 153), as follows:
 7                   Opening Submittals extended to August 23, 2019
 8                   Responsive Submittals extended to October 9, 2019
 9          //
10          //
11          //
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                     STIPULATION/ ORDER TO EXTEND SUBMITTAL DEADLINES 2
 1           Dated: July 2, 2019                Respectfully submitted,
 2                                              /s/ Andrew J. Doyle
                                                United States Department of Justice
 3                                              Environmental and Natural Resources Division
                                                Environmental Defense Section
 4                                              P.O. Box 7611
                                                Washington, DC 20044
 5                                              Tel: (202) 514-4427
 6                                              Attorney for the United States
 7
                                                /s/ Lawrence S. Bazel (authorized July 2, 2019)
 8                                              LAWRENCE S. BAZEL
 9                                              Attorney for Defendants
10
11
12
13                                              ORDER

14           Upon due consideration, and for good cause shown, the Court approves the foregoing
15   stipulation.
16   DATED: July 3, 2019.
17
18                                                  UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28




                    STIPULATION/ ORDER TO EXTEND SUBMITTAL DEADLINES 3
